Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and are amended.

Election-Restrictions
Claims 4-7, 8, 11-13, 16 and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1:  A coil component comprising:
a first coil conductor layer wound on a plane;
a lead-out conductor led out on the same plane as the first coil conductor layer from an outer-circumferential end of the first coil conductor layer;
an insulating layer laminated on the first coil conductor layer and the lead-out 
conductor; and
a second coil conductor layer laminated on the insulating layer and wound on a plane, 
wherein
the first coil conductor layer and the second coil conductor layer concentrically overlap with each other when viewed in a lamination direction, and
the lead-out conductor has a connecting portion extending from the first coil conductor layer to an electrode and provided with a coil extension part extending from the connecting portion along a curvature direction of the second coil conductor layer to overlap with the second coil conductor layer when viewed in the lamination direction.

Regarding claims 2 and 3, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, and the instant invention regarding: when viewed in the lamination direction, the lead-out conductor has an intersecting portion intersecting with the second dummy conductor layer and provided with a dummy extension part extending to overlap with the second dummy conductor layer, in combination with the remaining features of Claims 2 and 3. Claims {7, 9, 12, 14, 18} and {8, 10, 13, 15, 19} depend on claims 2 and 3, respectively. Therefore, claims {7, 9, 12, 14, 18} and {8, 10, 13, 15, 19} are also allowed. The most relevant prior art references are as follows: 
(i) Kudo teaches (US 20070199734 A1) in Fig. 1 (see para 0067) that the floating dummy patterns 15 and the removal dummy patterns 18 are formed along layer surfaces of the respective conductive pattern layer, and the floating dummy patterns 15 and the removal dummy patterns 18 are formed from the same material as that for forming the electronic component-forming conductive patterns 4, 5, 7, and 8 of the respective conductive pattern layers and are formed simultaneously therewith..
(ii) Nakamura teaches (US 20070199734 A1) in Fig. 5 (see para 0231) that The metal layers 61D to 67D serving as dummy patterns are arranged in each structural body 41 to 47. Thus, the difference in the shape of the metal layer becomes small in the structural bodies 41 to 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837